DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 10/26/2020.
Claims 1-9, 11-12, 16-17, 20, 24 and 26-31 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

CLAIMS 1-7, 9, 11-12, 16-17, 20, 24 and 26-31  are rejected as under 35 U.S.C. 103(a) as being unpatentable over CleanSlate UV (Please see CleanSlate UV NPL attached) in view of Cooper (US US 2010/0044582 A1) in further view of La Porte (US 2013/0063922 A1).

CLAIM 1 – 
Independent Claim 9 is substantially the same and thus are rejected for substantially the same reasons as the first independent claim. Claim 9 additionally recites an interface to receive touchless input from a user; and an actuator to open the enclosure in response to a touchless user input (see at least La Porte [0076] actuators).

Independent Claim 16 is also substantially the same and thus are rejected for substantially the same reasons as the first independent claim. Claim 16 recites a method, which determines, based on the one or more one or more conditions, that a first portable  device requires sanitization according to one or more sanitizing rules, and instructs the user to place the first portable device in the at least one sanitizing station  (see at least La Porte [0076], [0079], and [0080]).

CleanSlate UV teaches an apparatus having the limitations of:
(Currently amended) An apparatus for sanitizing a portable device, comprising: an enclosure comprising an interior compartment configured to receive the portable device (see [CleanSlate UV] Image 3)
a front panel to provide access to the interior compartment (see [CleanSlate UV] Image 3), the front panel comprising an interior surface that is transparent to ultraviolet radiation (see [CleanSlate UV] Image 2, then see [CleanSlate UV] Image 4)
and an outer surface forming an exterior wall of the enclosure, wherein the interior surface and the outer surface face away from each other (see [CleanSlate UV] Image 2, then see [CleanSlate UV] Image 4. Examiner would like to point out that this is merely non-functional descriptive material.)

CleanSlate UV does not explicitly disclose the below limitations:
However, Cooper teaches an apparatus having the limitations of:
a hinge coupling the front panel to a bottom wall of the enclosure, the front panel to rotate relative to the enclosure about a fixed axis of rotation of the hinge, the front panel selectively rotating between an opened and closed position (see Cooper [Fig.5] and [0040] The cover 114, or front panel, is hingedly connected to the base 112 such that the cover 114 opens in a pivoting motion about a first end 132 of the base 112, enabling a portable electronic device to be inserted into the cavity 130 via an opposite second end 134 of the base 112.
wherein when the front panel is in the closed position, the interior surface of the front panel secures the portable device in a raised position, and when the front panel is in the opened position, the interior surface of the front panel supports the portable device in a reclined position (see at least Cooper [Fig.5] see at least reclined cradle 140. In the closed position, the interior surface of the front panel secures the portable device in a raised position in the sense that the front panel has pushed down the cradle within the enclosure, and the cradle is holding the portable device. Therefore, the portable device is secured in a “raised position” and is not directly sitting on the bottom of the enclosure. When the front panel is in an opened position, the front surface of the panel has allowed the release of the cradle, thereby allowing the cradle to support of the portable device in a reclined position, as demonstrated in Fig. 5.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the apparatus of CleanSlate UV in view of Cooper to have a front panel wherein when the front panel is in the closed position, the interior surface of the front panel secures the portable device in a raised position, and when the front panel is in the opened position, the interior surface of the front panel supports the portable device in a reclined position, with the motivation of receiving the portable electronic device snugly and securely, therefore maintaining the safety of the device (see Cooper [0057] A sanitizer as disclose herein can be designed to accommodate a specific portable electronic device, wherein the interior of the sanitizer is shaped and sized to receive the portable electronic device snugly and securely, and the radiation source, including any reflectors, is arranged to irradiate the exterior surfaces of the portable electronic device in an optimal manner.)

CleanSlate UV in view of Cooper, further does not explicitly teach the below limitations:
However, La Porte teaches an apparatus having the limitations of:
and one or more emitters configured to emit electro-optical radiation into the interior compartment, wherein at least one emitter is configured to emit the electro-optical radiation into the interior compartment through the interior surface of the front panel.  (see at least La Porte [0019] As disclosed herein, an apparatus for sanitizing a PED may comprise an interior enclosure or compartment configured to receive a PED and a sanitizing module comprising one or more EO emitters.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the apparatus of CleanSlate UV in view of Cooper further in view of La Porte, to one or more emitters configured to emit electro-optical radiation into the interior compartment, wherein at least one emitter is configured to emit the electro-optical radiation into the interior compartment through the interior surface of the front panel, with the motivation of effectively sanitizing the portable device (see La Porte [0004] Ultraviolet radiation in the 200-300 nanometer (nm) range is effective at killing microorganisms such as airborne and surface bacteria, viruses, yeasts, and molds. A germicidal effectiveness curve (based upon the effect of various wavelengths of radiation on a common bacterium) indicates a peak of photic absorption by the bacterial DNA at 254 nm. There are commercially available light sources that generate UV light in the wavelength range of about 200 nm to about 300 nm, which encompasses the effectiveness peak. Such light sources are used extensively in air and water purification applications in the food and beverage industry, in medical sterilization applications, drinking water purification, and sewage treatment.)

CLAIM 2 – 
CleanSlate UV in view of Cooper in view of La Porte discloses an apparatus having the limitations of claim 1. Cooper further discloses an apparatus having the limitation of:
(Currently amended) The apparatus of claim 1, wherein the front panel is configured to stabilize the portable device while rotating between an opened and closed position. (see Cooper [Fig.5]  see at least reclined cradle 140)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 3 – 
CleanSlate UV in view of Cooper in view of La Porte discloses an apparatus having the limitations of claim 2. Cooper further discloses an apparatus having the limitation of:
(Currently amended) The apparatus of claim 2, wherein the front panel further comprises a guide structure that does not interfere with the ultraviolet radiation to stabilize the portable device.  (see Cooper [Fig.5]  see at least reclined cradle 140)


rejection of claim 1, and incorporated herein.

CLAIM 4 – 
CleanSlate UV in view of Cooper in view of La Porte discloses an apparatus having the limitations of claim 2. Cooper further discloses an apparatus having the limitation of:
(Currently amended) The apparatus of claim 2, wherein the front panel further comprises a slot to stabilize the portable device.  (see Cooper [Fig.5]  see at least reclined cradle 140)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 5 – 
CleanSlate UV in view of Cooper in view of La Porte discloses an apparatus having the limitations of claim 2. Cooper further discloses an apparatus having the limitation of:
(Currently amended) The apparatus of claim 2, wherein the front panel further comprises a series of grooves to stabilize the portable device.  (see Cooper [Fig.5]  see at least reclined cradle 140)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 6 – 
CleanSlate UV in view of Cooper in view of La Porte discloses an apparatus having the limitations of claim 2. Cooper further discloses an apparatus having the limitation of:
(Currently amended) The apparatus of claim 2, wherein the front panel further comprises a high friction surface to stabilize the portable device.  (see Cooper [Fig.5]  see at least reclined cradle 140)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 7 – 
CleanSlate UV in view of Cooper in view of La Porte discloses an apparatus having the limitations of claim 1. Cooper further discloses an apparatus having the limitation of:
(Currently amended) The apparatus of claim 1, wherein in the raised position, the portable device is at an angle relative to the bottom wall of the enclosure, such that the front panel supports the portable device in the raised position, where a first end of the inner surface is raised relative to a second end of the inner surface.  (see Cooper [Fig.5]  see at least reclined cradle 140)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 11 – 

(Currently amended) The apparatus of claim 9, further comprising a hinge coupling the front panel to a bottom wall of the enclosure, the front panel to rotate relative to the enclosure about a fixed axis of rotation of the hinge, the front panel selectively rotating between an opened and closed position. (see Cooper [Fig.5] and [0040] The cover 114, or front panel, is hingedly connected to the base 112 such that the cover 114 opens in a pivoting motion about a first end 132 of the base 112, enabling a portable electronic device to be inserted into the cavity 130 via an opposite second end 134 of the base 112. A hinge is described connected to the bottom wall of the enclosure, it rotates about a fixed axis between open and closed positions).

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 12 – 
CleanSlate UV in view of Cooper in view of La Porte discloses an apparatus having the limitations of claim 9. La Porte further discloses an apparatus having the limitation of:
(Currently amended) The apparatus of claim 9, wherein the interface comprises a sensor to detect movement outside of the interior compartment, wherein the actuator is configured to open the enclosure in response to the sensor detecting a predetermined movement.  (see at least La Porte [0076] actuators)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 17 – 
CleanSlate UV in view of Cooper in view of La Porte discloses a system having the limitations of claim 16. Cooper further discloses a system having the limitation of:
(Currently amended) The system of claim 16, wherein the sanitizing station further comprises: a device detector to identify a received portable device; and a transmitter to send a signal that notifies the server the identity of the received portable device.  (see at least Cooper [0057])  

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 20 – 
CleanSlate UV in view of Cooper in view of La Porte discloses a system having the limitations of claim 16. La Porte further discloses a system having the limitation of:
(Currently amended) The system of claim 16, wherein the operations of the server further comprise determining that a portable device requires sanitization in response to one or more of: a time since a last sanitization operation was performed on the portable device, a location of the portable device, a patient in the vicinity of the portable device, and a task associated with the portable device (La Porte [0016] Alternatively, or in addition, the amount of exposure may be automatically determined based upon properties of the EO radiation, time since a last sanitization cycle for the PED, and/or other suitable factors.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 24 – 
CleanSlate UV in view of Cooper in view of La Porte discloses a system having the limitations of claim 16. La Porte further discloses a system having the limitation of:
(Currently amended) The system of claim 16, wherein the operations of the server further comprise receiving location information for each of the plurality of portable  devices, and wherein the sanitizing rules define locations that require sanitization.  (see at least La Porte [0016] and [0024] and [0034])

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 26 – 
CleanSlate UV in view of Cooper in view of La Porte discloses a system having the limitations of claim 24. La Porte further discloses a system having the limitation of:
(Original) The system of claim 24, wherein the sanitizing rules define a sanitation schedule based on location.  (see at least La Porte [0016])

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 27 – 
CleanSlate UV in view of Cooper in view of La Porte discloses a system having the limitations of claim 16. La Porte further discloses a system having the limitation of:
(Currently amended) The system of claim 16, wherein instructing the user comprises sending a signal to the first portable device, the signal causing the first portable device to alert the user of a sanitization requirement. (see at least La Porte [0016] and [0024] and [0034])

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 28 – 
CleanSlate UV in view of Cooper in view of La Porte discloses a system having the limitations of claim 27. La Porte further discloses a system having the limitation of:
(Currently amended) The system of claim 27, wherein the signal causes the first portable device to display a warning.  (see at least La Porte [0024] and [0034])


rejection of claim 1, and incorporated herein.

CLAIM 29 – 
CleanSlate UV in view of Cooper in view of La Porte discloses a system having the limitations of claim 27. La Porte further discloses a system having the limitation of:
(Currently amended) The system of claim 27, wherein the signal causes the first portable device to emit an audible sound.  (see at least La Porte [0024] and [0034])

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 30 – 
CleanSlate UV in view of Cooper in view of La Porte discloses a system having the limitations of claim 29. La Porte further discloses a system having the limitation of:
(Currently amended) The system of claim 29, wherein the audible sound is persistent until the first portable device is removed from a location. (see at least La Porte [0016] and [0024] and [0034])

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 31 – 

(Currently amended) The system of claim 27, wherein the signal causes the first portable device to lock (see at least Cooper [0026] Referring to FIGS. 1 and 2, one embodiment of a sanitizer 10 includes a body 12 and a cover 14. As depicted, the cover 14 is attached to the body 12 by hinges 16, and is provided with a catch or lock 18. Alternatively, the cover 14 can be removable from the body 12 and can be installed onto the body 12 by way of a friction fit, snap fit, or other reversible mechanical joint known in the art.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 USC § 103(a) have been considered but are but are moot in view of the new ground(s) of rejection. Please see the updated citations and further explanation given at each limitation above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

	/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686